Exhibit 10.1
 
THIS MASTER PURCHASE AND SALE AGREEMENT (this “ Agreement ”) is made and entered
into as of November 22, 2013 (“ Effective Date ”), by and between ONTARGET360
GROUP, INC., a Delaware corporation doing business as AMERICAN HOUSING REIT
(“Buyer” ) and AMERICAN REAL ESTATE INVESTMENTS, LLC. , a Missouri limited
liability company, (“Seller” ).
 
In consideration of the recitals, mutual covenants, and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, Seller and Buyer hereby agree as
follows:
 
1.   Sale of Single Family Houses. Seller desires to sell, and Buyer desires to
buy, some or all of a portfolio of single family houses, which are further
described in Exhibit A.    The single family houses listed in Exhibit A shall be
collectively referred to as the “Properties”.
 
2.   Purchase Price.  The purchase price for the Properties shall be
$5,215,000.00 (five million two hundred fifteen thousand dollars) (the “Purchase
Price”).  However, as provided below, the Buyer and Seller shall agree on
individual purchase prices for each single family residence (“SFR”) that
comprises the Properties, and each individual purchase price shall be identified
in Exhibit A.


3.   Escrow.  Upon execution of this Agreement, Buyer agrees to deposit
$25,000.00 (twenty-five thousand dollars) with an escrow agent as a deposit
(“Earnest Money”).  The Earnest Money shall be refundable at all time upon the
request of the Buyer.  Upon mutual execution of an escrow agreement, Buyer shall
deposit the Purchase Price into an escrow account.  The parties agree to use
Resolutions Title, Inc. as Escrow Agent, and agree to enter into a mutually
agreeable Escrow Agreement which shall govern the distribution of the Purchase
Price to Seller and the necessary documents for transfer of the Properties to
Buyer.  The Escrow Agreement shall permit and require the Escrow Agent to return
all escrowed funds deposited by Buyer to be returned to Buyer upon Buyer’s
written notice of (a) termination of this Agreement, (b) termination of the
Escrow Agreement; or (c) the parties’ failure to close any Purchase and Sale
Agreement within 60 days after MEC.
 
4.   Properties.  Seller agrees to sell to Buyer the SFRs that comprise the
Properties, at the prices listed in Exhibit A.  Each SFR that comprises the
Properties shall be identified on a Schedule under Exhibit B.   Each Schedule
shall include the legal description of the SFR and any additional terms or
conditions that apply to the sale or close of the SFR.  Each Schedule is
expressly incorporated into this Agreement.    Each SFR conveyed under this
Agreement  shall convey: (a) the land, together with all buildings, fixtures,
and improvements appurtenant and situated on the land; (b) all appliances
currently on the SFR premises; and (c) any rights to any lease and lease
payments relating to the SFR. All SFRs conveyed shall be free of debris and in
at least “broom clean” condition at closing.  Each SFR shall be conveyed with
a   “Workmanship Warranty”.  The Workmanship Warranty is as follows:  “The
Seller agrees to provide a full coverage maintenance warranty for a period of
180 days (warranty period) after Closing.  This warranty covers all workmanship
and maintenance issues, including appliances, but does not cover theft or gross
tenant negligence.  There is no co-pay or deductible required from Buyer if/when
this warranty coverage is used.  This warranty is transferable to a new owner if
the current buyer decides to sell within the warranty period, however, the
warranty period will not be extended. If any maintenance issues arise within the
warranty period, Buyer must contact the property management company or the
Broker involved with the transaction. The property management company or Broker
will then contact Seller.”
 
Master Purchase and Sale Agreement: American Real Estate Investment and American
Housing REIT
 
 

--------------------------------------------------------------------------------

 
 
5.   Transfer of Title .
 
(a)          Title to the Property shall be conveyed to Buyer by a general
warranty deed (the “ Deed ”) executed by Seller, in the form attached hereto
as Exhibit C.
 
(b)          All leases shall be assigned by Seller and assumed by Buyer by an
Assignment of Lease (the “Assignment of Lease”), in the form attached hereto
as Exhibit D.
 
6.   Excluded Properties.  Within 60 (sixty) days of the mutual execution of
this Agreement (“MEC”), Buyer shall identify the SFRs from Exhibit A that Buyer
does not wish to purchase (the “Excluded Properties”). Excluded Properties shall
be identified in writing and delivered to Seller within 60 (sixty) days after
MEC (“the “Inspection Period”).  SFRs may be excluded for any reason and at the
discretion of the Buyer.   The Purchase Price of the Properties shall be reduced
by the listed value (as provided in Exhibit A) of the Excluded Property(ies)  


7.   Closing.  Buyer and Seller shall mutually agree on a closing date for each
of the SFRs that comprise the Properties.  All closing dates must occur within
60 (sixty) days of MEC. 


8.   Terms and Conditions to the SFRs.


        (a) Survey.  Buyer shall pay for any survey of the SFRs.


        (b)  Possession. Seller shall tender to Buyer the SFR immediately upon
completion of the closing.


 
                        (c)  Property Taxes. Seller shall pay delinquent
property taxes. The current year’s property taxes will be prorated between Buyer
and Seller. Special Assessments which are due and payable, or a lien or both, on
the property on or before the above date shall be paid by Seller. All other
special assessments, including deferred assessments, for improvements, now
installed or in the process of being installed, but not yet a lien shall be paid
by Buyer.
 
                        (d)  Title Insurance. At Buyers’ expense, Buyer shall
procure a standard ALTA owner’s policy of title insurance in the amount of the
purchase price, effective as of the date of closing. A commitment to issue such
policy insuring marketable title vested in Buyer, including a tax status report,
shall be made available to Buyer.  All fees will be disclosed on the HUD
settlement statement prior to funding of transaction.


 
        (e)  Warranties of Seller. Except as otherwise provided in this
Agreement, Seller represents and warrants to, and agrees with Buyer as follows:
        (i) Seller’s interest in the SFRs shall be transferred to Buyer on the
closing date, free from liens, encumbrances and claims of others.
        (ii) The performance of the obligations of Seller under this Agreement
will not violate any contract, indenture, statute, ordinance, judicial or
administrative order or judgment applicable to Seller or the Premises except as
otherwise stated herein.
        (iii) There is no litigation or proceeding pending, or to the Sellers
knowledge, threatened, against or involving the Seller or the Premises, and the
Seller does not know or have reason to know of any ground for any such
litigation or proceeding which could have an adverse impact on Buyer or Buyer’s
title to and use of the Premises, before or after closing.
        (iv) Seller shall continue to operate the SFRs in the ordinary course of
business and maintain the SFRs in a state of good condition and repair during
the interim between the MEC and closing of any SFR.
        (v) With respect to underlying land contracts or mortgages, the sale
will not accelerate indebtedness, increase interest rates, or impose penalties
and sanctions.
        (vi) To the best of Seller’s knowledge, there are no storage tanks,
toxic or hazardous substances or other factors present which represent a real or
potential environmental contamination on any SFR.
        (vii) The SFRs comply with all current building codes, use and zoning
ordinances and rental licensing/registration, if applicable. Further, the Seller
will disclose any violations of the same to Buyer.
        (viii). Workmanship Warranty.  The Seller agrees to provide a full
coverage maintenance warranty for each SFR for a period of 180 days (warranty
period) after the closing of a SFR.  This warranty covers all workmanship and
maintenance issues, but does not cover theft or gross tenant negligence.  There
is no co-pay or deductible required from Buyer if/when this warranty coverage is
used.  This warranty is transferable to a new owner if the current buyer decides
to sell within the warranty period, however, the warranty period will not be
extended. If any maintenance issues arise within the warranty period, Buyer must
contact the property management company or the Broker involved with the
transaction. The property management company or Broker will then contact Seller.
 
Master Purchase and Sale Agreement: American Real Estate Investment and American
Housing REIT
 
 

--------------------------------------------------------------------------------

 
 
        (f) Damage to SFR. If between the date of this Agreement and any closing
date, all or any part of the SFR is damaged by fire or natural elements or other
causes beyond the Seller’s control which cannot be repaired prior to the closing
date, or any part of the SFR is taken, pursuant to any power of eminent domain,
Seller shall immediately notify Buyer in writing of such occurrence, and Buyer,
at his sole option may exclude the property from the Agreement by written notice
to the Seller within fifteen (15) days after the date of notice. If Buyer elects
not to terminate this Agreement, there shall be no reduction of the purchase
price and at closing Seller shall assign to Buyer whatever rights in totality
Seller may have with respect to any insurance proceeds or eminent domain award.
 


    (g) Additional conditions:
        (i)      Buyer and Seller agree that Buyer will only close on properties
that are leased.  Buyer and Seller agree to postpone closing on properties that
are not yet leased. 
        (ii)      Rent proration and any security deposit will be transferred to
HUD at closing.
        (iii)                 If it is the intent of the Buyer or Seller to use
these funds in a 1031 exchange, and the Buyer or Seller notifies the other party
in writing, all parties agree to reasonably co-operate.
    (iv) Buyer has agreed to pay title insurance related to the
Properties.  However, other closing costs, including title search, are to be
split between Buyer and Seller.


9.   Representations, Warranties and Covenants.
 
(a)   Seller’s Representations and Warranties. Seller represents and warrants to
Buyer as follows:
 
(1)   Organization and Authority. Seller has been duly organized and validly
exists in its jurisdiction. Seller has the full right and authority and has
obtained any and all consents required therefor to enter into this Agreement,
consummate or cause to be consummated the sale and make or cause to be made
transfers and assignments contemplated herein. The persons signing this
Agreement on behalf of Seller are authorized to do so. This Agreement and all of
the documents to be delivered by Seller at the Closing have been authorized and
properly executed and will constitute the valid and binding obligations of
Seller, enforceable against Seller in accordance with their terms.
 
(2)   Conflicts. There is no agreement to which Seller is a party or, to
Seller’s knowledge, binding on Seller or the Properties, that is in conflict
with this Agreement or that would limit or restrict the timely performance by
Seller of its obligations pursuant to this Agreement. 


(3)   Litigation. There is no action, suit or proceeding pending or to Seller’s
knowledge threatened which (i) would adversely affect the Properties, or (ii)
which challenges or impairs Seller’s ability to execute, deliver or perform this
Agreement or consummate the transaction contemplated hereby.


(4)   Contracts. Exhibit E sets forth all contracts presently outstanding with
respect to the Properties. To Seller’s knowledge, neither Seller nor any other
party is in default with respect to any of its obligations or liabilities
pertaining to any contracts or agreements, including leases or mortgages,
relating to the Properties, that will survive Closing of a SFR.
 
(5)          Notice of Violations. Seller has received no written notice that
any of the Properties or the use thereof violates any laws, rules and
regulations of any federal, state, city or county government or any agency,
body, or subdivision thereof having any jurisdiction over the Properties that
have not been resolved to the satisfaction of the issuer of the notice. 


(6)   Condemnation. There are no pending or, to Seller’s knowledge, threatened
condemnation or similar proceedings affecting any SFR which comprises the
Properties.
 
(7)   Unrecorded Documents. Seller has not entered into any unrecorded
contracts, leases, easements or other agreements with respect to any SFR that
comprises the Properties that would be binding on Buyer or the Property
following the Closing. Seller has no knowledge of any claim of any third party
affecting the use, title, occupancy or development of the Property that has not
been disclosed to Buyer. Seller has not granted any right of first refusal,
option or other right to acquire all or any part of the Property.
 
Master Purchase and Sale Agreement: American Real Estate Investment and American
Housing REIT
 
 

--------------------------------------------------------------------------------

 
 
                (b)   Buyer’s Representations and Warranties . As a material
inducement to Seller to execute this Agreement and consummate this transaction,
Buyer represents and warrants to Seller that Buyer has been duly organized and
validly exists as a Delaware corporation. Buyer has the full right and authority
and has obtained any and all consents required therefore to enter into this
Agreement, consummate or cause to be consummated the purchase, and make or cause
to be made the deliveries and undertakings contemplated herein or hereby. The
person signing this Agreement on behalf of Buyer is authorized to do so. This
Agreement and all of the documents to be delivered by Buyer at any Closing have
been authorized and properly executed and will constitute the valid and binding
obligations of Buyer, enforceable against Buyer in accordance with their terms.
 
(c)   Covenants of Seller. Seller covenants and agrees that during the period
from the date of MEC through and including any relevant Closing:
 
(1)    Seller will timely pay and perform its obligations under any mortgage,
lease, or contracts relating to the Properties.
(2)    Seller will not remove any equipment or improvements to any SFR except as
may be required for necessary repair or replacement and in the event of such
replacement, the replacement shall be of materially equal or better quality and
quantity as existed as of the time of its removal.
 
(3)    Seller will continue to operate and maintain the Property in accordance
with past practices and will not make any material alterations or changes
thereto;
 
(4)    Seller will maintain casualty and liability insurance of a level and type
consistent with the insurance maintained by Seller prior to the execution of
this Agreement with respect to the Properties;
 
(5)    Seller will not do anything, or authorize anything to be done, that would
adversely affect the title of the SFRs that comprise the Properties.
 
(d)           Representation and Warranties Prior to Closing . The continued
validity in all respects of the foregoing representations and warranties shall
be a condition precedent to the obligation of the party to whom the
representation and warranty is given to close this transaction. If any of
Seller’s representations or warranties is not true and correct as of the date of
any Closing even if true and correct as of the date of this Agreement or whether
any change in facts or circumstances has made the applicable representation and
warranty no longer true and correct and regardless as to whether Buyer becomes
aware of such fact through Seller’s notification or otherwise, then Buyer may,
at Buyer’s option, exercised by written notice to Seller (and as its sole and
exclusive remedy), either (i) proceed with this transaction, accepting the
applicable representation and warranty as being modified by such subsequent
matters or knowledge and waiving any right relating thereto, if any, or (ii)
terminate this Agreement and declare this Agreement of no further force and
effect and in which event Escrow Agent shall, without further instruction,
return any escrowed funds (including but not limited to the Earnest Money and
the Purchase Price ) to Buyer and Seller shall have no further liability
hereunder by reason thereof; provided, that if the breach of any representation
or warranty of Seller hereunder results from the willful and intentional act of
Seller, Buyer will have the rights and remedies available to Buyer under this
Agreement upon a default by Seller of its obligations under this Agreement.
Notwithstanding anything herein to the contrary, nothing in this Agreement shall
serve to undo a closing which has already occurred. 


10.   Inspection Period.
 
(a)    Buyer may, during the 60 (sixty)  days after MEC (“Inspection Period”)
examine, inspect, and investigate the SFR and, in Buyer’s sole judgment and
discretion, to determine whether Buyer desires to purchase the SFR.  During the
Inspection Period, Buyer shall have the right to enter upon the SFR during
reasonable business hours for purposes of inspections, tests, to show the
property to potential tenants or purchasers for re-sale by Buyer. If the
premises are vacant, Buyer shall be provided with a set of keys upon MEC or a
reasonable time thereafter. If Seller occupies the property after closing,
Seller shall pay Buyer rent as detailed in an attachment hereto.
 
Master Purchase and Sale Agreement: American Real Estate Investment and American
Housing REIT
 
 

--------------------------------------------------------------------------------

 
 
(b)    Buyer may terminate this Agreement for any or no reason by giving written
notice of such termination to Seller on or before the last day of the Inspection
Period. If this Agreement is terminated pursuant to this Section 10, any
escrowed funds deposited by Buyer shall be immediately refunded to Buyer, and
neither party shall have any further liability or obligation to the other under
this Agreement except for the indemnity provisions set forth herein and any
other provision of this Agreement that is expressly intended to survive the
termination of this Agreement.
 
(c)    Subject to the rights of tenants under any leases, Seller will provide to
Buyer reasonable access to any SFR for the purpose of examining any or all
aspects thereof, including conducting on a non-destructive basis, surveys,
architectural, engineering, non-invasive geo-technical and environmental
inspections and tests, and any other inspections, studies, or tests reasonably
required by Buyer. Buyer shall give Seller reasonable notice by telephone or
e-mail before entering onto any of the SFRs that comprise the Properties to
perform inspections or tests. Such examination of the physical condition of the
Property may include an examination for the presence or absence of hazardous or
toxic materials, substances or wastes, which shall be performed or arranged by
Buyer at Buyer’s sole expense. 


(d)    At Buyer’s sole cost and expense, Buyer may perform inspections of the
entire property and all applicable documentation pertaining to the transaction.
Except as may be expressly set forth in this Agreement, a written amendment to
this Agreement, or a term or conditions listed on Schedule B, and subject to the
Workmanship Warranty provided by Seller and described herein, Buyer agrees to
accept the SFR “as is”.




                11.   Documents to be Delivered to Buyer at Closing. At Closing,
Seller shall deliver or cause to be delivered to Buyer each of the following
instruments and documents:
 
(a)   Deed. A general warranty deed, in the form attached hereto as Exhibit C.


(b)   Assignment of Lease. For SFRs with an existing tenant and lease, an
Assignment of Lease, as provided in the form attached as Exhibit D, transferring
and assigning to Buyer all right, title and interest of Seller in any Lease
relating to any of the SFRs. 


(c)   Keys.   All keys to the Properties, to the extent they are in Seller’s
possession.
 
(d)   Leases.  Originals of all Leases in effect on the Closing (or copies
thereof in the event the originals are not in Seller’s possession, or in the
possession of Sellers’ property manager and such copies of Leases are in
Seller’s possession), and the tenant files with respect to such Leases, to the
extent the same are in Seller’s possession.
 
 (e)   Other Deliveries.  Such other documents and instruments as may be
required by any other provision of this Agreement or as may reasonably be
required to carry out the terms and intent of this Agreement. 
 
 
12.   Documents to be Delivered to Seller at Closing. At Closing, Buyer shall
deliver or cause to be delivered to Seller each of the following instruments,
documents and amounts:
 
(a)   Purchase Price.  The Purchase Price, subject to Excluded Properties,
adjustments and proration as provided herein.
 
(b)   Assignment of Leases.  A counterpart of the Assignment of Leases.
 
Master Purchase and Sale Agreement: American Real Estate Investment and American
Housing REIT
 
 

--------------------------------------------------------------------------------

 


(c)   Other Documents. Such other documents and instruments as may be required
by any other provision of this Agreement or as may reasonably be required to
carry out the terms and intent of this Agreement.
 
                13.   Tenant Security Deposits.  All tenant security deposits
(and interest thereon if required by law or contract to be earned thereon) under
any lease related to any SFR which comprises the Properties shall be credited to
Buyer at Closing.
 
14.   Default.  If Seller defaults in any material respect hereunder, then
provided Buyer is not in default any material respect, Buyer may, at its sole
election, either:
 
(a)    Terminate this Agreement, whereupon the escrowed funds shall be promptly
returned to Buyer and neither party shall have any further liability or
obligation to the other, except for the provisions of this Agreement which are
expressly stated to survive the termination of this Agreement; or
 
(b)         Assert and seek judgment against Seller for specific performance
with respect to one or more (at Buyer’s election) of the SFRs that comprise the
Property; provided that if Buyer elects to purchase less than all of the such
properties. If a court of competent jurisdiction determines that the remedy of
specific performance is not available to Buyer, then Buyer shall have the right
to assert and seek judgment against Seller for actual contract damages. 


15.   General Provisions .
 
(a)   Entire Agreement . This written Agreement, including all Exhibits attached
hereto and documents to be delivered pursuant hereto, shall constitute the
entire agreement and understanding of the parties, and there are no other prior
or contemporaneous written or oral agreements, undertakings, promises,
warranties, or covenants not contained herein.
 
(b)   Amendments in Writing . This Agreement may be amended only by a written
memorandum subsequently executed by all of the parties hereto.
 
(c)   Waiver . No waiver of any provision or condition of this Agreement by any
party shall be valid unless in writing signed by such party. No such waiver
shall be taken as a waiver of any other or similar provision or of any future
event, act, or default.
 
(d)   Time of the Essence . Time is of the essence of this Agreement. However,
if Buyer is acting diligently and in good faith to proceed with the consummation
of the transaction contemplated by this Agreement on the Closing Date, Seller
will agree, upon the written request of Buyer, to extend the Closing Date up to
three (3) business days. In the computation of any period of time provided for
in this Agreement or by law, any date falling on a Saturday, Sunday or legal
holiday when banks are not open for business in the State where the Property is
located, will be deemed to refer to the next day which is not a Saturday,
Sunday, or legal holiday when banks are not open for business in such State.
 
(e)   Severability . If any provision of this Agreement is rendered
unenforceable in whole or in part, such provision will be limited to the extent
necessary to render the remainder of the Agreement valid, or will be deemed to
be removed from this Agreement, as circumstances require, and this Agreement
shall be construed as if said provision had been incorporated herein as so
limited, or as if said provision has not been included herein, as the case may
be; provided that this Section shall not permit a change in Purchase Price or
payment terms or increase Seller’s liability or obligations.
 
(f)   Headings . Headings of sections are for convenience of reference only, and
shall not be construed as a part of this Agreement.
 
(g)   Successors and Assigns . This Agreement shall be binding upon and shall
inure to the benefits of the parties hereto, and their respective successors,
and permitted assigns. This Agreement may not be assigned by either party
without the consent of the other party, except that Buyer may, without consent
from Seller, assign this Agreement to an affiliate of Buyer, or any entity
formed by Buyer for the purpose of acquiring or taking title to the Property. 
 
Master Purchase and Sale Agreement: American Real Estate Investment and American
Housing REIT
 
 

--------------------------------------------------------------------------------

 
 
(h)   Notices . All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed, or sent by overnight courier
service for next business day delivery, or sent by facsimile transmission or
electronic mail (so long as reasonable evidence that such notice was sent and
received is obtained by the sending party). Any notice provided hereunder shall
be deemed to be given when sent in accordance with this provision, but any time
to respond to such notice as provided in this Agreement will not commence until
the actual receipt of the notice. Notices will be deemed valid if sent to the
parties as follows:
 
IF TO BUYER:
 
Conn Flanigan
American Housing REIT
1601 Blake Street, Suite 310
Denver, CO 80202
303-894-7971
Conn@185hk.com
 
IF TO SELLER:


Ben Walls
American Real Estate Investments, LLC.
7425 Washington
Kansas City, MO 64114
ben@americanrealestateinvestments.com
 
  
(i)   Governing Law; Venue. To the extent enforceable, the parties agree that
this Agreement shall be governed in all respects by the internal laws of the
State of Texas; provided that if the dispute involves an individual property the
law of the State where such property is located will apply. In any dispute
arising out of or related to this Agreement, an action must be brought in
Federal or State court, as applicable, in Texas. 


(j)   Counterparts. This Agreement may be executed in any number of identical
counterparts, any or all of which may contain the signatures of less than all of
the parties, and all of which shall be construed together as but a single
instrument.
 
(k)   Attorneys’ Fees. If any action or proceeding brought by either party
against the other under this Agreement, the prevailing party shall be entitled
to recover all costs and expenses including its attorneys’ fees in such action
or proceeding in such amount as the court may adjudge reasonable. The prevailing
party shall be determined by the court based upon an assessment of which party’s
major arguments made or positions taken in the proceedings could fairly be said
to have prevailed over the other party’s major arguments or positions on major
disputed issues in the court’s decision. If the party that commenced or
instituted the action, suit or proceeding dismisses or discontinues it without
the concurrence of the other party, such other party shall be deemed the
prevailing party.
 
(l)   Construction . This Agreement will not be construed more strictly against
either party by virtue of the fact that it was prepared by one party or its
counsel, it being recognized that each party hereto has had the opportunity to
review, have its counsel review, and provide input into this Agreement. All
words herein that are expressed in the neuter gender shall be deemed to include
the masculine, feminine and neuter genders and any word herein that is expressed
in the singular or plural shall be deemed, whenever appropriate in the context,
to include the plural and the singular.


(m)   Indemnification. Seller agrees to indemnify and hold Buyer, any permitted
assignee of Buyer’s rights under this Agreement and any of their respective
affiliates, officers, directors, shareholders, members, partners, agents,
employees and advisors (collectively, the “ Indemnified Parties ”) harmless from
and against any and all claims, damages, losses, costs, expenses, liens, actions
and causes of actions (including, without limitation, reasonable attorneys’ fees
and expenses) that may be incurred by, or asserted against, Buyer, any of the
other Indemnified Parties or the Property by reason of either such noncompliance
with laws applicable in the state or states where the Property is located, or
the failure of Seller to have paid any taxes, penalties or interest which are
the subject of such laws. 


Master Purchase and Sale Agreement: American Real Estate Investment and American
Housing REIT
 
 

--------------------------------------------------------------------------------

 
 
(n)   Additional Acts. Buyer and Seller agree to execute and deliver such
additional documents and to perform such additional acts as may become necessary
to effectuate the transfers contemplated by this Agreement.






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.




ONTARGET360 GROUP, INC.,
doing business as American Housing REIT
AMERICAN REAL ESTATE INVESTMENTS, INC.
 
 
___________________________________________
 
Title:______________________________________
 
____________________________________________
 
Title:_______________________________________

 
Master Purchase and Sale Agreement: American Real Estate Investment and American
Housing REIT
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
(LIST OF PROPERTIES AND PRICES)


Address
City
Market City
State
Price
14606 W Rutledge Ct
Houston
Houston
TX
$187,500
2446 Rio Grande Dr
Grand Prairie
Dallas
TX
$222,500
7447 Woodland West Dr
Houston
Houston
TX
$172,500
8511 Stagewood Dr
Humble
Houston
TX
$166,500
1027 Verde Trails Dr
Houston
Houston
TX
$103,500
23202 Goodfellow Dr
Spring
Houston
TX
$114,000
2618 Autumn Springs Lane
Spring
Houston
TX
$103,500
409 Kelley Ct
Ft. Worth
Dallas
TX
$118,500
4309 German Pointer Way
Ft. Worth
Dallas
TX
$120,500
1551 Kensington
Dallas
Dallas
TX
$126,500
1945 Cross Oaks Dr
Lancaster
Dallas
TX
$157,000
617 Braden St
Mesquite
Dallas
TX
$93,500
1121 Gulfton Dr
Pearland
Houston
TX
$153,500
5309 Tennis Villa
Arlington
Dallas
TX
$125,500
5908 Firethorn
Dallas
Dallas
TX
$118,500
6622 Autumn Flowers
Katy
Houston
TX
$132,500
1518 High Pointe
Cedar Hill
Dallas
TX
$ 131,000
1253 Spring Water
Dallas
Dallas
TX
$140,500
16330 Rock Creek Drive
Houston
Houston
TX
$177,000
1925 Cross Oaks Dr
Lancaster
Dallas
TX
$145,500
1354 Mill Crossing
Garland
Dallas
TX
$129,500
21 home subtotal
     
$2,939,500

 
Master Purchase and Sale Agreement: American Real Estate Investment and American
Housing REIT
 
 

--------------------------------------------------------------------------------

 
 
Second Phase Closings:
       
4515 Buckleridge Rd
Houston
Houston
TX
$120,500
21131 Wortham Oaks Drive
Humble
Houston
TX
$88,500
2807 Canary Lane
Humble
Houston
TX
$115,500
20835 Bonham Park Lane
Humble
Houston
TX
$118,500
12306 Greencanyon Drive
Houston
Houston
TX
$162,500
607 Ashcrest Ct
Allen
Dallas
TX
$222,500
2817 Mcintosh
Lancaster
Dallas
TX
$118,500
6405 Casa Vista
Garland
Dallas
TX
$118,500
3326 Spring Meadow Ln
Grand Prairie
Dallas
TX
$125,500
7025 Lake Roberts Way
Arlington
Dallas
TX
$206,500
17410 Wigeon Way
Humble
Houston
TX
$119,000
7870 Winehill
Houston
Houston
TX
$161,500
20026 Luns Ln
Houston
Houston
TX
$162,500
13514 Quetzal Lane
Houston
Houston
TX
$157,500
22254 Queenbury Hills Dr
 
Houston
Houston
TX
$162,500
23010 Berry Pine Drive
Spring
Houston
TX
$115,500
16 home subtotal
     
$2,275,500
         
 Total Under Contract
     
$5,215,000

 
Master Purchase and Sale Agreement: American Real Estate Investment and American
Housing REIT
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


SCHEDULES B-1 THROUGH B-37


Master Purchase and Sale Agreement: American Real Estate Investment and American
Housing REIT
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
(FORM OF GENERAL WARRANTY DEED)
 
Master Purchase and Sale Agreement: American Real Estate Investment and American
Housing REIT
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
(FORM OF ASSIGNMENT OF LEASE)


THIS ASSIGNMENT OF LEASE (this “Assignment ”) is entered into as of the ____ of
_______, 2013 (the “ Effective Date ”), between OnTarget360 Group Inc. d/b/a
American Housing REIT (“ AHR”) and American Real Estate Investments Inc.
(“AREI”).
 
RECITALS
 
AREI has conveyed to AHR those certain single family homes pursuant to that
Master Purchase and Sale Agreement (the “MPSA”), dated as of __________, 2013 by
and between AREI, as Seller, and AHR, as Buyer. Capitalized terms not otherwise
defined herein shall have the meaning given to them in the MPSA.


The single family homes purchased pursuant to the MPSA are either currently
leased or will be leased.  AREI desires to assign and transfer to AHR all of
AREI’s right, title and interest in, to and under the Leases.
 
1.           Property. The “ Property ” means the real property located
at_______________________________________________, together with the building,
structures and other improvements located thereon.
 
2.           Lease. The “ Lease ” means the lease affecting the Property.
 
3.           Assignment. For good and valuable consideration received by AREI,
the receipt and sufficiency of which are hereby acknowledged, AREI hereby
grants, transfers and assigns to AHR the entire right, title and interest of
AREI in and to the Lease.
 
4.           Assumption. AHR hereby assumes and agrees to perform the
obligations of AREI under the Lease.
 
5.           Successors and Assigns. This Assignment shall be binding upon and
inure to the benefit of AREI and AHR and their respective successors and
assigns.
 

   

 6.           Counterparts. This Assignment may be executed in any number of
identical counterparts, any or all of which may contain the signatures of fewer
than all of the parties but all of which shall be taken together as a single
instrument.
 
 IN WITNESS WHEREOF, AREI and AHR have caused this Assignment of Lease to be
executed as of this ______ day of ________________, 2013.


ONTARGET360 GROUP, INC.,
doing business as American Housing REIT
AMERICAN REAL ESTATE INVESTMENTS, INC.
 
 
_______________________________________
 
Title:__________________________________
 
____________________________________________
 
Title:_______________________________________

 
Master Purchase and Sale Agreement: American Real Estate Investment and American
Housing REIT
 
 

--------------------------------------------------------------------------------

 


EXHIBIT E
(LIST OF CONTRACTS AFFECTING PROPERTY)
 

 
Master Purchase and Sale Agreement: American Real Estate Investment and American
Housing REIT

--------------------------------------------------------------------------------

 